DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-15, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, a rotor comprising the combination of features comprising “a clutch plate comprising an outer spline portion installed in the inner spline portion to rotationally connect the clutch plate to the rotor carrier.” The combination of the clutch plate directly engaged with the first tubular portion, via the recited splines, the rotor directly on the outside of that same first tubular portion, via the recite outer surface, and the through hole for fastening the rotor carrier to the torque converter is not disclosed in the prior art. Furthermore, it would not have been obvious to have modified the prior art that does include a clutch splined directly inside the rotor carrier (which is required by the various recitations related to surfaces and splines) to have used the same fastening method involving the through hole on an annular portion of the rotor carrier since welding and/or snap rings with these close arrangements is easier. Moreover, many of the prior art references include a distinct rotor carrier that is
then attached to a cover/hub for a clutch, whereby the same rotor carrier does not satisfy the various limitations of the claim.
With reference to claim 15, the prior art does not disclose or render obvious a method of assembling a hybrid drivetrain comprising the combination of features “wherein: the transmission comprises a transmission housing with an access hole; and the method includes rotating the torque converter to align each one of the plurality of studs with the access hole to install each one of the plurality of nuts.” In the prior art, there are holes in the sides of parts of the torque converter, i.e., for a tool to enter axially. However, the transmission housing itself does not include an access hole for a stud as is claimed.
With reference to claim 19, the prior art does not disclose or render obvious a rotor for a hybrid drivetrain comprising the combination of features and in particular the first, second, and third tubular portions as these are recited. Masuya is the closest prior art however the second tubular portion is part of the traditional torque converter cover and therefore cannot be interpreted as centering the third tubular portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659